                Case: 20-13482       Doc: 254     Filed: 12/07/20     Page: 1 of 13




                IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                        WESTERN DISTRICT OF OKLAHOMA

    In Re:                                        )   Case No.: 20-13482
                                                  )   Chapter 11
    RHA STROUD, INC.,1                            )
         Debtor.
                                                  )   [Jointly Administered]
                                                  )
                                                  )
        FP GROUP’S AMENDED REPLY TO THE DEBTORS’ RESPONSE TO THE
                      MOTION TO DISMISS OR ABSTAIN


    J. Clay Christensen (OBA #11789)             Christopher Tayback (CA Bar No. 145532 –
    Jeffrey E. Tate (OBA # 17150)                pro hac vice)
    Jonathan M. Miles (OBA #31152)               Kristen Bird (CA Bar No. 192863 –
    Brock Z. Pittman (OBA #32853)                pro hac vice)
    CHRISTENSEN LAW GROUP,                       Eric D. Winston (CA Bar No. 202407 –
    P.L.L.C.                                     pro hac vice)
    3401 N.W. 63rd Street, Suite 600             Jordan E. Alexander (CA Bar No. 305112; NY
    Oklahoma City, Oklahoma 73116                Bar No. 5300140 - admitted pro hac vice)
    Telephone: (405) 232-2020                    Kyle K. Batter (CA Bar No. 301803 –
    Facsimile: (405) 228-1113                    admitted pro hac vice)
    Clay@christensenlawgroup.com                 QUINN EMANUEL URQUHART &
    Jeffrey@christensenlawgroup.com              SULLIVAN LLP
    Jon@christensenlawgroup.com                  865 S. Figueroa St., 10th Floor
    Brock@christensenlawgroup.com                Los Angeles, California 90017
                                                 Telephone: (213) 443-3000
                                                 Facsimile: (213) 443-3100
                                                 christophertayback@quinnemanuel.com
                                                 kristenbird@quinnemanuel.com
                                                 ericwinston@quinnemanuel.com
                                                 jordanalexander@quinnemanuel.com
                                                 kylebatter@quinnemanuel.com

    Attorneys for Creditors Rural Hospital Acquisition, LLC, First Physicians Realty Group, LLC,
    First Physicians Business Solutions, LLC, First Physicians Services, LLC, and First Physicians
    Resources, LLC (collectively referred to herein as “FP Group”)

Dated this 7th day of December 2020.



1
   The Debtors in these cases, along with the last four digits of their federal tax identification
numbers, are: RHA Stroud, Inc. (2635) and RHA Anadarko, Inc. (2528). The principal place of
business for the Debtors is 2308 Highway 66 West, Stroud, OK 74079 and 1002 East Central Blvd.
Anadarko, OK 73005, respectively.
              Case: 20-13482        Doc: 254      Filed: 12/07/20      Page: 2 of 13




                                     REPLY IN SUPPORT2

       These bankruptcy cases were commenced in bad faith and the proper resolution is dismissal

(or abstention) in favor of the existing Receivership Proceeding. It was in that proceeding that,

after a full evidentiary hearing, the state court entered a written decision authorizing the

appointment of David Rhoades as a receiver for the Debtors. These cases were commenced shortly

before entry of an order appointing Mr. Rhoades. The United States Trustee has joined the

Dismissal Motion and no creditor opposes it.         The only opposing parties are the Debtors

themselves—entities with no employees and no business, with a single individual controlling the

Debtors through One Cura, a shell company that itself has no other employees or operations3 and

yet has sought to pull out $1.5 million a year from the Debtors.

       The Debtors’ Response falls far short of demonstrating that these cases should stay in

chapter 11 and ignores three basic facts: one, the Debtors are hopelessly insolvent, and that will

not change; two, there is and can be no rise in profit from any alleged cost saving that will benefit

the Debtors (or their creditors) regardless of the entity that manages the hospitals; and three, the

Hospitals have been superbly managed by FP Group, as admitted to by Debtors.4 It makes no

sense to continue with these cases when a receiver stands ready to step in and can ensure

uninterrupted management of the hospitals in the midst of the COVID-19 pandemic. Moreover,

the Debtors’ arguments fly in the face of the sworn testimony of Charles Eldridge, the One Cura




2
   All terms not otherwise defined herein have the same meanings as defined in the “FP Group’s
Amended Motion to Dismiss or Abstain, With Brief, And with Notice of Opportunity for Hearing”
(the “Dismissal Motion”) (Dkt. No. 65).
3
   Transcript of Sept. 14, 2020 Hearing, a true and correct copy of the pertinent pages is attached
hereto as Ex. 1, at 114:17-20.
4
   Id. at 46:5-12 and 157:10-14.



                                                 1
               Case: 20-13482        Doc: 254      Filed: 12/07/20      Page: 3 of 13




principal, during the Section 341(a) meeting of creditors on November 30, 2020.5 That testimony,

as explained below, largely refutes the Debtors’ arguments and further supports dismissal.

        A.      The Debtors’ Arguments Concerning a New Management Contract in This
                Two-Party Dispute Are Misleading and Without Any Legal Merit

        Debtors’ main argument is that the Debtors commenced these cases to reject the existing

contracts with the FP Group and enter into new contracts.6 This argument has no merit.

        First, nothing suggests these cases were commenced to find a new manager that would be

less expensive and generate profit for the Debtors’ estates: the reason was plainly to evade the

receivership. The timing of the chapter 11 filing is telling—it was filed after the state court ordered

the appointment of a receiver and just weeks before a hearing on the form of order. There was

nothing else occurring that explains the timing or desire to seek a new manager after over nine

years have run on a ten-year-term contract, which terminates in October 2021. Moreover, if the

Debtors actually commenced these cases with the goal of reducing the costs of management

services, one would expect it to be mentioned in Mr. Eldridge’s first day declaration, but it is not.

        Further, if the Debtors believed that the FP Group’s charges for services were too high, one

would have expected the Debtors to attempt to negotiate with the FP Group, since the FP Group

employs all of the staff at the Hospitals, and it is far more disruptive to patient care to have all

current management displaced, all employees terminated, and hope that Arcadia as a replacement

manager—which did not even exist until November 23 and has no demonstrated financial

wherewithal and capability to perform—can step in without disruption.

        Indeed, Mr. Eldridge confirmed at the Section 341(a) meeting that the Debtors had



5
    A true and correct copy of the transcript of the Section 341(a) hearing is attached as Exhibit 2.
6
    See, e.g., Response at 1; see also Ex. 2 at 10:1-14.




                                                  2
              Case: 20-13482         Doc: 254      Filed: 12/07/20    Page: 4 of 13




considered chapter 11 many months beforehand, and had even spoken to potential replacement

managers in January 2020,7 but did nothing for months—the only inference to be drawn is that

Debtors gambled on the receivership, lost, then scrambled to avoid the outcome. That is bad faith.

       Second, the Response claims there will be substantial cost savings, but wholly ignores that

the way Medicare operates makes it virtually impossible for the Debtors to generate any free cash

flow from the hospitals by replacing a manager. The hospitals are critical access hospitals

(“CAH”), thereby reimbursed by Medicare at 101% of costs. A CAH hospital does not work like

a regular business where a decrease in costs increases profits. When the costs of management are

lowered at a CAH, the reimbursement from Medicare will be lowered proportionally with any

decrease in management fees—Mr. Eldridge admits as much.8 Thus, a decrease in management

fees may potentially lower monthly losses on the hospitals’ books but will not provide meaningful

free cash flow or profit to these hospitals; it just results in a decrease in the reimbursement from

Medicare.9 This has been entirely ignored by the Debtors in their Response. For example, the

alleged $35 million in cost savings (which the FP Group strongly disputes) would likely result in

over $26 million in decreased Medicare reimbursements, and the Debtors would under any

circumstances still lose tens of millions of dollars next year.

       In fact, it appears the Debtors and their proposed new manager hope to finance operations

in the short term by overbilling Medicare.10 Mr. Eldridge testified that it may take at least a year

to report a cost adjustment (if this Court approves a replacement manager) to Medicare, 11 which



7
   Id. at 10:1-14, 44:15-25, 59:7-13. Debtors filed their counter- and cross- claims in state court,
which further evidences their intent to litigate in state court.
8
   Id. at 38:24-39:10.
9
   Id. at 37:22-39:5.
10
    Id. at 52:23-53:12.
11
    Id. at 38:24-39:10.




                                                  3
               Case: 20-13482       Doc: 254      Filed: 12/07/20      Page: 5 of 13




would create a substantial overpayment to the hospitals from Medicare in the meantime. The

following year, however, this overpayment would be owed back to Medicare. With a substantial

amount owed, repayment would risk the hospitals shutting down, as Medicare likely will exercise

a right to claw-back any overpayment by shutting off revenues to the hospitals until repaid in full.12

Mr. Eldridge is well aware of how Medicare payments work. This further evidences Debtors’ bad

faith in bringing these cases under the guise of a new, cheaper, management agreement.

        Third, despite populating its Response with ad hominem attacks on the FP Group for what

it charges, One Cura already admitted in 2017 that the costs charged by the FP Group reflected

fair market value (which they do). The cost structure now is identical to that in 2017.

        Fourth, missing from the Response, but admitted by Mr. Eldridge, is that if he is successful

in replacing the existing management of the hospitals with Arcadia, Arcadia will ensure that One

Cura—the Debtors’ sole shareholder—receives $62,500 each month for each hospital, amounting

to $1,500,000 each year. 13     Mr. Eldridge admitted at the 341(a) meeting that the services

performed by One Cura have not significantly changed from when it was charging $12,500 each

month for each hospital.14 One Cura’s decision to increase its “director fee” compensation from

$12,500 each month per hospital to $100,000 each month per hospital began the events that led

RH Acquisition and FP Realty to consider state court litigation. Mr. Eldridge testified that in 2018

he instructed the management company to start paying $100,000 each month per hospital and that

the increase was made in order to expand and build a team for One Cura—something that, as

admitted by Mr. Eldridge, did not happen. 15 One Cura’s unilateral change in its fees pulled




12
     See 42 C.F.R. § 405.371; 42 C.F.R. § 405.373.
13
     Ex. 2 at 44:6-14.
14
     Id. at 66:17-67:11.
15
     Id. at 61:15-62:10, 64:25-65:11.



                                                  4
              Case: 20-13482        Doc: 254     Filed: 12/07/20      Page: 6 of 13




millions of dollars away from legitimate bills of the Hospitals, including amounts the FP Group

had been deferring. Those improper actions created acrimony between the FP Group and Debtors.

Now, One Cura is trying to cement a benefit peculiar to it to the detriment of every other creditor,

which further evidences the bad faith permeating these cases.

       B.      The Response Ignores There Is No Viable Path to Reorganization

       The Debtors cannot confirm a viable plan of reorganization.             One, Mr. Eldridge

acknowledges the Lease terminated prepetition, a fact known before filing. 16 Debtors cannot

reorganize without the Lease, as the Hospitals’ licenses are tied to the specific geographical

location of the buildings. 17 Two, the Debtors concede they are hopelessly insolvent (and are

already administratively insolvent), and have no credible argument that there can be an impaired

consenting class that could result in a confirmable plan.         The FP Group constitutes the

overwhelming majority of creditors and will not vote in favor of any plan proposed by the Debtors

or One Cura. 18 The Response makes the speculative comment it may be possible to find an

impaired consent class, but even Mr. Eldridge recognizes19 that, but for the bankruptcy filing, all

other creditors would have been paid in the ordinary course, and the vast majority of creditors will

in fact have been paid as critical vendors.

                                         CONCLUSION

       The cases were filed in bad faith to evade the receivership, and nothing in the Response

changes that fact. But even more so, virtually every relevant factor favors dismissal or abstention.




16
    Id. at 35:4-11.
17
   Oklahoma Administrative Code (“OAC”) 310:667-1-3(a)(1). The Debtors admit there is no
money to cure the lease. See Ex. 2 at 35:12 through 37:2.
18
    Debtors argue that because a motion to terminate exclusivity was filed, FP Group concedes
that a plan could be confirmed. This ignores the simple fact that Debtors cannot confirm a plan.
19
    Ex. 2 at 17:4-19, 78:14-5.



                                                 5
           Case: 20-13482   Doc: 254   Filed: 12/07/20       Page: 7 of 13




December 7, 2020                           Respectfully submitted,


                                           By: s/ J. Clay Christensen_________
                                           J. Clay Christensen (OBA #11789)
                                           Jeffrey E. Tate (OBA # 17150)
                                           Jonathan M. Miles (OBA #31152)
                                           Brock Z. Pittman (OBA #32853)
                                           CHRISTENSEN LAW GROUP, P.L.L.C.
                                           3401 N.W. 63rd Street, Suite 600
                                           Oklahoma City, Oklahoma 73116
                                           Telephone: (405) 232-2020
                                           Facsimile: (405) 228-1113
                                           Clay@christensenlawgroup.com
                                           Jeffrey@christensenlawgroup.com
                                           Jon@christensenlawgroup.com
                                           Brock@christensenlawgroup.com

                                           Christopher Tayback (CA Bar No. 145532 –
                                             admitted pro hac vice)
                                           Kristen Bird (CA Bar No. 192863 –
                                             admitted pro hac vice)
                                           Eric D. Winston (CA Bar No. 202407 –
                                             admitted pro hac vice)
                                           Jordan E. Alexander (CA Bar No. 305112 –
                                             admitted pro hac vice)
                                           Kyle K. Batter (CA Bar No. 301803 –
                                           admitted pro hac vice)
                                           QUINN EMANUEL URQUHART &
                                           SULLIVAN LLP
                                           865 S. Figueroa St., 10th Floor
                                           Los Angeles, California 90017
                                           Telephone: (213) 443-3000
                                           Facsimile: (213) 443-3100
                                           christayback@quinnemanuel.com
                                           kristenbird@quinnemanuel.com
                                           ericwinston@quinnemanuel.com
                                           jordanalexander@quinnemanuel.com
                                           kylebatter@quinnemanuel.com

                                           Attorneys for Creditors Rural Hospital
                                           Acquisition, LLC, First Physicians Realty
                                           Group, LLC, First Physicians Business
                                           Solutions, LLC, First Physicians Services,
                                           LLC, and First Physicians Resources, LLC




                                       6
              Case: 20-13482        Doc: 254      Filed: 12/07/20      Page: 8 of 13




                                 CERTIFICATE OF SERVICE
       This shall certify that on this 7th day of December, 2020, I electronically transmitted the
attached document to the Court Clerk using the CM/ECF System and transmittal of a Notice of
Electronic Filing to the counsel registered for ECF in this case.

       This shall further certify that on this 7th day of December, 2020, I served a true and correct
copy of the above and foregoing via U.S. Mail, postage prepaid, to the parties listed on the Matrix
attached hereto and on all parties listed below:

 RHA Anadarko, Inc.                                  McKesson Medical Surgical, Inc.
 1002 E. Central Blvd.                               6555 State Hwy 161
 Anadarko, OK 73005-4405                             Irving, TX 75039-2402

 Airgas USA, LLC                                     McKesson Medical Surgical, Inc.
 259 N. Radnor-Chester Road                          c/o Corporation Service Company
 Suite 100                                           100 Shockoe Slip FL 2
 Wayne, PA 19087-5240                                Richmond, VA 23219-4100

 Elaine’s Transportation Company                     McKesson Medical Surgical, Inc.
 3717 Vickie Drive                                   Lisa Wong, GC Corp. Compliance Officer
 Oklahoma City, OK 73115-4345                        9954 Maryland Drive, Suite 400
                                                     Richmond, VA 23233
 Empire Paper Company
 2708 Central Fwy E                                  Medline Industries, Inc.
 Wichita Falls, TX 76301-8099                        3 Lakes Dr.
                                                     Northfield, IL 60093-2753
 Henry Schein
 Walter Siegel VP AMD Gen Counsel                    Medline Industries, Inc.
 135 Duryea Rd.                                      Alex Liberman, GC
 Melville, NY 11747-3834                             Legal Dept.
                                                     One Medline Place
 Henry Schein                                        Mundelein, IL 60060-4485
 Box 371952
 Pittsburgh, PA 15250-7952                           Medline Industries, Inc.
                                                     Attn: Anne Kisha
 Keystone Solutions, Inc.                            One Medline Pl.
 6901 Shawnee Mission Pkwy #215                      Mundelein, IL 60060-4486
 Mission, KS 66202-4005

 Medtronic USA                                       Stryker Capital
 710 Medtronic Parkway                               c/o Jennifer Monique Cotton
 Minneapolis, MN 55432-5604                          6151 West Century Blvd., Ste. 906
                                                     Los Angeles, CA 90045-5310




                                                 7
            Case: 20-13482      Doc: 254   Filed: 12/07/20        Page: 9 of 13




Medtronic USA                                  Stryker Capital
c/o Corporation Service Company                CT Lien Solution
2345 Rice Street, Suite 230                    P.O. Box 29071
Roseville, MN 55113-3769                       Glendale, CA 91209-9071

Smith & Son Building Centers Inc.              US Foodservice
117 SE 2nd St.                                 7950 Spence Road
Anadarko, OK 73005-3415                        Fairburn, GA 30213-2907

Southern Plains Medical Center Inc.            US Foodservice
2222 W. Iowa Ave.                              Attn: Kristin Coleman
Chickasha, OK 73018-2738                       9399 West Higgins Road, Ste. 500
                                               Rosemond, IL 60018-49
Southern Plains Medical Center Inc.
625 Wildmeadow Drive
Edmond, OK 73003-3034

Stability Biologics
2026 Fransworth Dr.
Nashville, TN 37205-2700

                                               /s/ J. Clay Christensen
                                               J. Clay Christensen




                                           8
                                  Case: 20-13482   Doc: 254            Filed: 12/07/20   Page: 10 of 13
Label Matrix for local noticing                Internal Revenue Service                       Oklahoma Employment Security Commission
1087-5                                         PO Box 7346                                    PO Box 53039
Case 20-13482                                  Philadelphia, PA 19101-7346                    Oklahoma City, OK 73152-3039
Western District of Oklahoma
Oklahoma City
Mon Nov 2 08:25:44 CST 2020
RHA Stroud, Inc.                               USBC Western District of Oklahoma              B BRAUN MEDICAL INC
2308 Highway 66 West                           215 Dean A. McGee                              824 TWELFTH AVE
Stroud, OK 74079-6729                          Oklahoma City, OK 73102-3426                   BETHLEHEM PA 18018-3524



BAXTER HEALTHCARE CORPORATION                  BRIDGE HEALTHCARE FINANCE LLC                  CHRISTOPHER TAYBACK
ONE BAXTER PARKWAY                             233 SOUTH WACKER                               KRISTEN BIRD
DEERFIELD IL 60015-4633                        SUITE 5350                                     QUINN EMANUEL URQUHART & SULLIVAN LLP
                                               CHICAGO IL 60606-6367                          865 SOUTH FIGUEROA STREET 10TH FLOOR
                                                                                              LOS ANGELES CA 90017-5003

CORPORATION SERVICE COMPANY                    EVANS NATIONAL LEASING INC                     FINANCIAL PACIFIC LEASING LLC
AS REPRESENTATIVE                              ONE GRIMSBY DRIVE                              ATTM GARY BERGSTROM
801 ADLAI STEVENSON                            HAMBURG NY 14075-3764                          3455 S 344TH WAY STE 300
SPRINGFIELD IL 62706-0001                                                                     FEDERAL WAY 98001-9546


FINANCIAL PACIFIC LEASING LLC                  FIRST PHYSICIANS BUS SOL ANADARKO LLC          FIRST PHYSICIANS BUS SOL STROUD LLC
PO BOX 4568                                    C/O CAPITOL DOCUMENT SERVICES INC              C/O CAPITOL DOCUMENT SERVICES INC
FEDERAL WAY WA 98063-4568                      1833 S MORGAN ROAD                             1833 S MORGAN ROAD
                                               OKLAHOMA CITY OK 73128-7004                    OKLAHOMA CITY OK 73128-7004


FIRST PHYSICIANS BUSINESS SOLUTIONS            FIRST PHYSICIANS BUSINESS SOLUTIONS LLC        FIRST PHYSICIANS CAPITAL GROUP INC
4323 NW 63RD ST                                C/O CAPITOL DOCUMENT SERVICES INC              14201 WIRELESS WAY
OKLAHOMA CITY OK 73116-1547                    1833 S MORGAN ROAD                             SUITE B-100
                                               OKLAHOMA CITY OK 73128-7004                    OKLAHOMA CITY OK 73134-2521


FIRST PHYSICIANS CAPITAL GROUP INC             FIRST PHYSICIANS REALTY GROUP LLC              FIRST PHYSICIANS RESOURCES ANADARKO LLC
9663 SANTA MONICA BLVD SUITE 959               C/O J CLAY CHRISTENSEN ESQ                     C/O CAPITOL DOCUMENT SERVICES INC
BEVERLY HILLS CA 90210-4303                    CHRISTENSEN LAW GROUP PLLC                     1833 S MORGAN ROAD
                                               3401 NW 63RD ST SUITE 600                      OKLAHOMA CITY OK 73128-7004
                                               OKLAHOMA CITY OK 73116-3796

FIRST PHYSICIANS RESOURCES LLC                 FIRST PHYSICIANS RESOURCES STROUD LLC          FIRST PHYSICIANS SERVICES ANADARKO LLC
14201 WIRELESS WAY                             C/O CAPITOL DOCUMENT SERVICES INC              C/O CAPITOL DOCUMENT SERVICES INC
SUITE B-100                                    1833 S MORGAN ROAD                             1833 S MORGAN ROAD
OKLAHOMA CITY OK 73134-2521                    OKLAHOMA CITY OK 73128-7004                    OKLAHOMA CITY OK 73128-7004


FIRST PHYSICIANS SERVICES LLC                  FIRST PHYSICIANS SERVICES LLC                  FIRST PHYSICIANS SERVICES STROUD LLC
14201 WIRELESS WAY                             C/O CAPITOL DOCUMENT SERVICES INC              C/O CAPITOL DOCUMENT SERVICES INC
SUITE B-100                                    1833 S MORGAN ROAD                             1833 S MORGAN ROAD
OKLAHOMA CITY OK 73134-2521                    OKLAHOMA CITY OK 73128-7004                    OKLAHOMA CITY OK 73128-7004


GE HFS LLC                                     GE HFS LLC                                     GE HFS LLC
20225 WATER TOWER BLVD                         901 MAIN AVENUE                                9900 W INNOVATION DR
BROOKFIELD WI 53045-3530                       THE TOWERS                                     MILWAUKEE WI 53226-4856
                                               NORWALK CT 06851-1168
                                   Case: 20-13482   Doc: 254         Filed: 12/07/20    Page: 11 of 13
GE HFS LLC                                      GE HFS LLC                                   GENERAL ELECTRIC CAPITAL CORPORATION
CT CORPORATION SYSTEM                           PO BOX 414 W-490                             3333 HESPER RD
301 S BEDFORD ST SUITE 1                        MILWAUKEE WI 53201-0414                      BILLINGS MT 59102-6744
MADISON WI 53703-3691


GENERAL ELECTRIC CAPITAL CORPORATION            GENERAL ELECTRIC CAPITAL CORPORATION         GENERAL ELECTRIC CAPITAL CORPORATION
901 MAIN AVENUE                                 CT CORPORATION SYSTEM                        LEGAL DEPT
THE TOWERS                                      3011 AMERICAN WAY                            207 MERIT 7
NORWALK CT 06851-1168                           MISSOULA MT 59808-1921                       NORWALK CT 06851


GENERAL ELECTRIC CAPITAL CORPORATION            HANMI BANK                                   HANMI BANK
PO BOX 35701                                    3660 WILSHIRE BLVD #PH-A                     ATTN VIVIAN I KIM GC AND CORP SECTY
BILLINGS MT 59107-5701                          LOS ANGELES CA 90010-2719                    3660 WILSHIRE BLVD NO PH-A
                                                                                             LOS ANGELES CA 90010-2387


HANMI BANK                                      INTERNAL REVENUE SERVICE                     INTERNAL REVENUE SERVICE
C/O PRENTICE-HALL CORPORTION SYSTEM INC.        55 N ROBINSON AVE                            CENTRALIZED INSOLVENCY OPERATION
2710 GATEWAY OAKS DR SUITE 150N                 OKLAHOMA CITY OK 73102-9229                  PO BOX 7346
SACRAMENTO CA 95833-3502                                                                     PHILADELPHIA PA 19101-7346


J CLAY CHRISTENSEN                              JOHNSON & JOHNSON CORP                       JOHNSON & JOHNSON CORP
T P HOWELL                                      ATTN MICHAEL H ULLMANN                       FOR ORTHO CLINICAL DIAG INC
CHRISTENSEN LAW GROUP PLLC                      ONE JOHNSON & JOHNSON PLAZA                  501 GEORGE STREET
3401 NW 63RD STREET SUITE 600                   NEW BRUNSWICK NJ 08933-0001                  NEW BRUNSWICK NJ 08901-1161
OKLAHOMA CITY OK 73116-3796

JOHNSON & JOHNSON CORP                          JOHNSON AND JOHNSON FINANCE CORP             JOHNSON AND JOHNSON FINANCE CORP
ONE JOHNSON & JOHNSON PLAZA                     501 GEORGE STREET                            ATTN MICHAEL H ULLMANN
NEW BRUNSWICK NJ 08933-0001                     NEW BRUNSWICK NJ 08901-1197                  ONE JOHNSON & JOHNSON PLAZA
                                                                                             NEW BRUNSWICK NJ 08933-0001


JOHNSON AND JOHNSON FINANCE CORP                KYLE BATTER                                  LISA M. MOLSBEE
ONE JOHNSON & JOHNSON                           QUINN EMANUEL URQUHART & SULLIVAN LLP        JONATHAN M MILES
NEW BRUNSWICK NJ 08933-0001                     555 TWIN DOLPHIN DR 5TH FLOOR                CHRISTENSEN LAW GROUP PLLC
                                                REDWOOD SHORES CA 94065-2129                 3401 NW 63RD STREET SUITE 600
                                                                                             OKLAHOMA CITY OK 73116-3796

MEDICARE PART A                                 MEDICARE PART A                              MITCHELL   BLACKBURN
C/O NOVITAS SOLUTIONS                           CASHIER                                      ATTORNEY   AT LAW
2020 TECHNOLOGY PKWY                            PO BOX 890114                                1700 ONE   LEADERSHIP SQ
MECHANICSBURG PA 17050-9411                     CAMP HILL PA 17089-0114                      OKLAHOMA   CITY OK 73102


NFS LEASING INC                                 NFS LEASING INC                              NOVITAS SOLUTIONS
900 CUMMINGS CENTER                             ASHLEY WHYMAN VP GENERAL COUNSEL             C/O COGENCY GLOBAL INC DAUPHIN
SUITE 226-U                                     900 CUMMINGS CENTER STE 226-U                600 NORTH 2ND STREET
BEVERLY MA 01915-6183                           BEVERLY MA 01915-6183                        HARRISBURG PA 17101-1092


OKLA STATE DEPT OF HEALTH                       OKLA STATE DEPT OF HEALTH                    OKLA STATE DEPT OF HEALTH
100 VALLEY DRIVE                                1000 NE 10TH ST                              CHIEF COUNSEL - KIM BAILEY
PAULS VALLEY OK 73075-6613                      OKLAHOMA CITY OK 73117-1299                  LEGAL DEPT
                                                                                             1000 NE 10TH ST
                                                                                             OKLAHOMA CITY OK 73117-1207
                                 Case: 20-13482   Doc: 254            Filed: 12/07/20   Page: 12 of 13
OKLAHOMA COUNTY                               OKLAHOMA COUNTY                                OKLAHOMA EMPLOYMENT SECURITY COMMISSION
FORREST BUTCH FREEMAN                         SERVICE AGENT CAROLYN CAUDILL                  LEGAL DIVISION
OKLAHOMA COUNTY TREASURER                     OKLAHOMA COUNTY CLERK                          PO BOX 53039
320 ROBERT S. KERR ROOM 307                   320 ROBERT S KERR ROOM 203                     OKLAHOMA CITY OK 73152-3039
OKLAHOMA CITY OK 73102-3430                   OKLAHOMA CITY OK 73102-3430

OKLAHOMA HEALTH CARE AUTHORITY                OKLAHOMA TAX COMMISSION                        ORTHO-CLINICAL DIAGNOSTICS INC
ATTN: CENTRAL FILES                           GENERAL COUNSEL OFFICE                         1001 US HIGHWAY 202
4545 N LINCOLN BLVD STE 124                   100 NORTH BROADWAY AVENUE SUITE 1500           RARITAN NJ 08869-1487
OKLAHOMA CITY OK 73105-3413                   OKLAHOMA CITY OK 73102-8601


PEOPLES UNITED BANK                           PEOPLES UNITED BANK                            PRIME ALLIANCE BANK
ATTN ROBERT E TRAUTMANN SR EX VP GC           ONE POST OFFICE SQUARE                         1868 500 WEST
850 MAIN ST 13TH FL                           SUITE 3710                                     WOODS CROSS UT 84010-7453
BRIDGEPORT CT 06604-4904                      BOSTON MA 02109-2175


PRIME ALLIANCE BANK                           RICHARD BROSNICK                               RURAL HOSPITAL ACQUISITION LLC
ATTN STEVEN SELLERS                           AKERMAN LLP                                    3555 NW 58TH STREET 700
1868 500 WEST                                 666 FIFTH AVE 20TH FLOOR                       OKLAHOMA CITY OK 73112-4703
WOODS CROSS UT 84010-7453                     NEW YORK NY 10103-0020


RURAL HOSPITAL ACQUISITION LLC                RURAL HOSPITAL ACQUISITION LLC                 SOCIAL SECURITY ADMINISTRATION
4323 NW 63RD ST SUITE 100                     C/O CAPITOL DOCUMENT SERVICE                   ATTN BANKRUPTCY COORDINATOR
OKLAHOMA CITY OK 73116-1513                   1833 S MORGAN RD                               OFFICE OF THE GEN COUNSEL REGION VI
                                              OKLAHOMA CITY OK 73128-7004                    1301 YOUNG STREET STE A702
                                                                                             DALLAS TX 75202-4813

STERIS CORPORATION                            STERIS CORPORATION                             STROUD NATIONAL BANK
5960 HEISLEY RD                               ATTN J. ADAM ZANGERLE                          300 W MAIN ST
MENTOR OH 44060-1834                          5960 HEISLEY RD                                STROUD OK 74079-3612
                                              MENTOR OH 44060-1834


STROUD NATIONAL BANK                          THE FIRST STATE BANK                           THERMO FISHER FINANCIAL SERVICES INC
PO BOX 450                                    3030 NW EXPRESSWAY                             168 THIRD AVE
STROUD OK 74079-0450                          SUITE 130                                      WALTHAM MA 02451-7551
                                              OKLAHOMA CITY OK 73112-5466


THERMO FISHER FINANCIAL SERVICES INC          THERMO FISHER FINANCIAL SERVICES INC           TRIAD BANK NA
81 WYMAN STREET                               CAPITOL CORPORATE SERVICES INC                 3030 NW EXPRESSWAY SUITE 130
WALTHAM MA 02451-1223                         44 SCHOOL STREET SUITE 505                     TULSA OK 74153
                                              BOSTON MA 02108-4221


TRIAD BANK NA                                 UNITED STATES TRUSTEE                          US BANCOR
PO BOX 35567                                  215 DEAN MCGEE AVE 4TH FLOOR                   THE CORPORATION TRUST COMPANY
TULSA OK 74153-0567                           OKLAHOMA CITY OK 73102-3479                    CORPORATION TRUST CENTER 1209 ORANGE ST
                                                                                             WILMINGTON DE 19801-1196


US BANCORP                                    US BANCORP                                     US BANCORP
ATTN JAMES L CHOSY                            C/O CT CORPORATION SYSTEM                      TWO APPLETREE SQUARE
LEGAL DEPT                                    1010 DALE ST N                                 SUITE 325
800 NICOLLET MALL STE 1500                    ST PAUL MN 55117-5603                          BLOOMINGTON MN 55425
MINNEAPOLIS MN 55402-7014
                                   Case: 20-13482        Doc: 254         Filed: 12/07/20         Page: 13 of 13
United States Trustee                                VALLIANCE BANK                                       VALLIANCE BANK
United States Trustee                                1501 24TH ABE NW                                     ATTN BRAD SWICKEY
215 Dean A. McGee Ave., 4th Floor                    NORMAN OK 73069                                      1601 NW EXPRESSWAY
Oklahoma City, OK 73102-3479                                                                              OKLAHOMA CITY OK 73118-1443


WELLS FARGO BANK NA                                  WELLS FARGO BANK NA                                  WELLS FARGO BANK NA
625 MARQUETTE AVE FL 16                              C/O CORPORATION SERVICE COMPANY                      LEGAL DEPT
MINNEAPOLIS MN 55402-2308                            2345 RICE STREET SUITE 230                           420 MONTGOMERY ST
                                                     ROSEVILLE MN 55113-3769                              SAN FRANCISCO CA 94104-1298


WELLS FARGO BANK NA                                  WELLS FARGO BANK NA                                  WELLS FARGO FINANCIAL LEASING INC
LEGAL ORDER PROCESSING                               MAC N9311-161 SIXTH AND MARQUETTE                    800 WALNUT ST MAC N0005-004
PO BOX 1416                                          MINNEAPOLIS MN 55479-0001                            DES MOINES IA 50309-3891
CHARLOTTE NC 28201-1416


WELLS FARGO FINANCIAL LEASING INC                    WELLS FARGO FINANCIAL LEASING INC                    WINTHROP RESOURCES CORPORATION
ATTN CRAIG LONG                                      ATTN SYLWIA DABROWSKA PERRY SR. COUNSEL              11100 WAYZATA BLVD
800 WALNUT ST SUITE                                  800 WALNUT ST SUITE                                  SUITE 800
DES MOINES IA 50309-3891                             DES MOINES IA 50309-3891                             MINNETONKA MN 55305-5525


WINTHROP RESOURCES CORPORATION                       WINTHROP RESOURCES CORPORATION                       Jolene M. Wise
ANNE KRUGER SR. VP GC                                C/O CORPORATION TRUST CO                             Securities and Exchange Commission
1405 XENIUM LN. N                                    129 ORANGE ST.SUITE 800                              175 W. Jackson Blvd., Suite 900
PLYMOUTHMN 55441-4402                                WILMINGTON DE 19801                                  Chicago, IL 60604-2908


Leif Swedlow                                         Michael A Rubenstein
Rubenstein & Pitts, PLLC                             Rubenstein & Pitts, PLLC
1503 East 19th St.                                   1503 East 19th Street
Edmond, OK 73013-6737                                Edmond, OK 73013-6737




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)First Physicians Business Solutions, LLC          (u)First Physicians Realty Group, LLC                (u)First Physicians Resources, LLC




(u)First Physicians Services LLC                     (u)Rural Hospital Acquisition, LLC                   (d)FIRST PHYSICIANS CAPITAL GROUP INC
                                                                                                          14201 WIRELESS WAY SUITE B-100
                                                                                                          OKLAHOMA CITY OK 73134-2521



End of Label Matrix
Mailable recipients   106
Bypassed recipients     6
Total                 112
